DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Reference characters "232" and "233" have both been used to designate “cross section identifier” ([0019], also see fig. 2). It appears that the “cross section identifier” and the “identification-result determiner” have been misidentified in light of the specification.
Appropriate correction is required.

Claim Objections
Claim 6, 10 are objected to because of the following informalities:
Claim 6 recites “a monitor configured to display a result the processing”, and should be revised to include -of- such that the claim reads: -a monitor configured to display a result of the processing-
Claim 10 is objected to because the wording is ineffective in communicating the ideas claimed. The recitation “An image processing method for determining from imaged data, a target cross section to be processed and for presenting the target cross section” should be rewritten: -An image processing method for determining a 
Similarly, in claim 10, the recitation “obtaining by using the learning model, a distribution of the discrimination scores of the plurality of cross sectional images selected from the imaged data and determining the target cross section on the basis of the distribution, wherein,
the learning model is a downsized model obtained by integrating a feature extraction layer of a trained model that is trained in advance by using as learning data, a plurality of cross sectional images and the image of the target cross section constituting the imaged data, with a discrimination layer of an untrained model, followed by retraining” can be rewritten:
-obtaining a distribution of the discrimination scores of the plurality of cross sectional images selected from the imaged data and determining the target cross section on the basis of the distribution by using the learning model, wherein,
the learning model is a downsized model obtained by integrating a feature extraction layer of a trained model that is trained in advance by using a plurality of cross sectional images and the image of the target cross section constituting the imaged data as learning data, with a discrimination layer of an untrained model, followed by retraining-.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claims 1 and 7-8 (except claim 9): “an imager configured to collect image data of a subject”; and “a model introducer configured to introduce a learning model… and being trained in advance to output discrimination scores”; and “a cross section extractor configured to select a plurality of cross sectional images from the image data and to extract the specified cross section”.
Claim 2: “a model storage unit configured to store a plurality of learning models”; and “a model calling unit configured to call learning models associated with the plurality of cross sectional images”.
Claim 3: “a cross section selector configured to select a plurality of cross sections”; and “cross section identifier configured to apply the learning models to the cross sections”; and “identification-result determiner configured to determine a result”.
Claim 5: “a cross section adjuster configured to accept adjustment according to a user”.
Claim 9: “an image generator configured to generate an ultrasound image”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Regarding in claims 1 and 7-8 (except claim 9) the recitation “an imager configured to collect image data of a subject”, the specification provides: “The imager an MRI device … a CT device … an ultrasound imaging device” ([0015]) and “A part of the imager … may be implemented by hardware such as ASIC (Application Specific Integrated Circuit) and FPGA (Field Programmable Gate Array)” ([0020]).
	Furthermore, regarding in claim 1 the recitation “a model introducer configured to introduce a learning model… and being trained in advance to output discrimination scores”, the specification provides “the model introducer 250 is provided with a model storage unit 251…and a model calling unit” ([0019], fig. 2). However, the “model storage unit” and “model calling unit” are not supported in the specification by a correlating structure which performs the claimed function.
	Furthermore, regarding in claim 1 the recitation “a cross section extractor configured to select a plurality of cross sectional images from the image data and to extract the specified cross section”, the specification provides “the cross section extractor 230 is provided with a cross section selector 231 … a cross section identifier 233 … and a determiner 235” ([0019]). However, the “cross section selector”, “cross section identifier”, or “determiner” are not supported in the specification by a correlating structure which performs the claimed function.
	Regarding in claim 2 the recitation “a model storage unit configured to store a plurality of learning models”, the specification provides a “memory unit 350” ([0029], [0033]). However, the specification fails to clearly link the corresponding structure to the claimed function.
	Furthermore, regarding in claim 2 the recitation “a model calling unit configured to call learning models associated with the plurality of cross sectional does not explicitly provide a correlating structure which performs the claimed function.
	Regarding in claim 3 the recitation “a cross section selector configured to select a plurality of cross sections”, the specification does not explicitly provide a correlating structure which performs the claimed function.
	Furthermore, regarding in claim 3 the recitation “cross section identifier configured to apply the learning models to the cross sections”, the specification does not explicitly provide a correlating structure which performs the claimed function.
	Furthermore, regarding in claim 3 the recitation “identification-result determiner configured to determine a result”, the specification does not explicitly provide a correlating structure which performs the claimed function.
	Regarding in claim 5 the recitation “a cross section adjuster configured to accept adjustment according to a user”, the specification does not explicitly provide a correlating structure which performs the claimed function.
	Regarding in claim 9 the recitation “an image generator configured to generate an ultrasound image”, the specification does not explicitly provide a correlating structure which performs the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 (also see claim 2) as described above, the disclosure does not provide adequate structure for “model introducer” to perform the claimed functions of introducing a learning model or outputting discrimination scores. The specification does not demonstrate that applicant has made an invention that achieves the claimed 
Furthermore, regarding claim 1 (also see claim 3) as described above, the disclosure does not provide adequate structure for “cross section extractor” to perform the claimed functions of selecting a plurality of cross sectional images or extracting a specified cross section. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of examination, the “cross section extractor” has been interpreted as a generic processor.
Furthermore, regarding claim 2 as described above, the disclosure does not provide adequate structure for “model calling unit” to perform the claimed function of calling learning models. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of examination, the “model calling unit” has been interpreted as a generic processor.
Regarding claim 3 as described above, the disclosure does not provide adequate structure for “cross section selector” to perform the claimed function of selecting a plurality of cross sections. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the 
Furthermore, regarding claim 3 as described above, the disclosure does not provide adequate structure for “cross section identifier” to perform the claimed function of applying learning models to the cross sections. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of examination, the “cross section identifier” has been interpreted as a generic processor.
Furthermore, regarding claim 3 as described above, the disclosure does not provide adequate structure “identification-result determiner” to perform the claimed function of determining a result of the cross section identifier. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of examination, the “identification-result determiner” has been interpreted as a generic processor.
Regarding claim 5 as described above, the disclosure does not provide adequate structure for “cross section adjuster” to perform the claimed function of accepting adjustment according to the user. The specification does not demonstrate 
	Regarding claim 9 as described above, the disclosure does not provide adequate structure for “image generator” to perform the claimed function of generating an ultrasound image. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For the purpose of examination, the “image generator” has been interpreted as a generic processor.

35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7-8 (except claim 9), the claim recites the limitation “an imager configured to collect image data of a subject” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In particular, the specification states the claimed function of collecting image data “may” be performed by an “MRI device”, a “CT device”, or an “Ultrasound imaging device” ([0030]). However, the written description merely describes a generic overview of the imager, and does not indicate that the inventors had possession of the details of particular software or instructions that would implement the image collection function. One of ordinary skill in the art would not recognize how the imager collects the image data. In this case, the specification is silent as to how the inventors perform image data collection and specific type of imager needed to perform the steps of the imaging technique. 
Additionally, if it is assumed that a computer or processor is inherent for implementing any of the shown “imagers,” the flowcharts of figures 3, 9 and 11 do not provide a sufficient algorithm corresponding to the claimed functions. In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions.
Regarding claim 1 as described above and with regards to the rejection to claim 2, the claim recites the limitation “a model introducer configured to introduce a learning to output discrimination scores”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions of introducing and outputting are performed by the “model storage unit” and “model calling unit”, respectively. There is no disclosure of any particular structure, either explicitly or inherently, to perform the introducing or outputting. The “model storage unit” and “model calling unit” are not adequate structures for performing the introducing and outputting functions because they do not describe a particular structure for performing the function and furthermore are not further supported in the specification by a correlating structure which performs the claimed function. As would be recognized by those of ordinary skill in the art, there are many different ways to introduce models and output scores. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed functions. For the purpose of examination, the “model introducer” has been interpreted as a generic processor.
Furthermore, regarding claim 1 as described above and with regards to the rejection to claim 3, the claim recites the limitation “a cross section extractor configured to select a plurality of cross sectional images from the image data and to extract the specified cross section”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions of selecting and extracting are 
	Regarding claim 2, the claim recites the limitation “a model storage unit configured to store a plurality of learning models”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In particular, the specification states the claimed storing function “may further be provided with a memory unit”. However, the written description fails to clearly link the memory unit and the “model storage unit” in view of fig. 1, and does not indicate that the inventors had possession of the details of particular software or instructions that would implement the model storage function. One of ordinary skill in the art would not recognize where the learning models are stored in the system from the written description, because the “model introducer” (and by extension “model storage unit”) is distinct from the “memory unit” in figures 1-2 (also see associated par.).
the algorithms that the computer uses to perform each claimed specialized function. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions. For the purpose of examination, the “model storage unit” has been interpreted as a generic memory.
Furthermore, regarding claim 2, the claim recites the limitation “a model calling unit configured to call learning models associated with the plurality of cross sectional images”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed by the image processor “can be implemented by software that is executed by a CPU” ([0035]). There is no disclosure of any particular structure, either explicitly or inherently, to perform the calling function. The use of “CPU” is not adequate structure for performing the calling function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to call a model from storage. The specification does not provide sufficient details such that one of ordinary 
Regarding claim 3, the claim recites the limitation “a cross section selector configured to select a plurality of cross sections”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed by the image processor “can be implemented by software that is executed by a CPU” ([0035]). There is no disclosure of any particular structure, either explicitly or inherently, to perform the selection function. As would be recognized by those of ordinary skill in the art, there are many different ways to select a plurality of specified data from a larger dataset. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. For the purpose of examination, the “cross section selector” has been interpreted as a generic processor.
	Furthermore, regarding claim 3, the claim recites the limitation “cross section identifier configured to apply the learning models to the cross sections”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed by the image processor “can be implemented by software that is executed by a CPU” ([0035]). There is no disclosure of any particular structure, either 
	Furthermore, regarding claim 3, the claim recites the limitation “identification-result determiner configured to determine a result”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed by the image processor “can be implemented by software that is executed by a CPU” ([0035]). There is no disclosure of any particular structure, either explicitly or inherently, to perform the determination function. As would be recognized by those of ordinary skill in the art, there are many different ways to determine a result. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. For the purpose of examination, the “identification-result determiner” has been interpreted as a generic processor.
	Regarding claim 5, the claim recites the limitation “a cross section adjuster configured to accept adjustment according to a user”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed 
	Regarding in claim 9 the claim recites the limitation “an image generator configured to generate an ultrasound image”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In particular, the specification merely states the claimed functions performed by the image processor “can be implemented by software that is executed by a CPU” ([0035]). There is no disclosure of any particular structure, either explicitly or inherently, to perform the generation function. As would be recognized by those of ordinary skill in the art, there are many different ways to generate an image. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. For the purpose of examination, the “image generator” has been interpreted as a generic processor.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite extracting a specified cross section from a dataset, selecting cross sections from a dataset, changing or narrowing down a dataset, and determining cross sections to be processed. Claims 2, 5-9 and 12 are rejected by virtue of dependency on independent claims 1 and 10.
The limitations of extracting cross sections from a dataset, selecting cross sections from a dataset, changing or narrowing down a dataset, and determining cross sections to be processed, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor configured to extract,” “selector configured to select”, “selector changes or narrows down”, and “processing method for determining”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “selecting” and “extracting” and “determining” in the context of the claims encompasses the user isolating and manually choosing specific data from a larger dataset. Furthermore, but for the “processor” language, “changing or narrowing down” in the context of this claim encompasses the user reducing the size of the dataset from which to then select specific data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the extracting, selecting, determining, and narrowing down steps. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting and extracting specific data from a larger dataset) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the extracting, selecting, determining, and narrowing down steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. Pub. 2016/0038122 A1) (hereinafter “Lee”) in view of Weston (US Pat. Pub. 2011/0078099 A1) (hereinafter “Weston”).
Regarding claim 1 (and as best understood in view of §112 rejection to claim 1 above), Lee teaches a medical imaging device (“An ultrasound diagnosis apparatus” (Lee abst., clm 1; also see fig. 1, 4-5 and associated par.); the ultrasound diagnosis apparatus constitutes a medical imaging device) comprising, 
an imager (the “ultrasound transceiver 10” (Lee [0054]) within “probe 2” (Lee fig.1-2 and associated par.)) configured to collect image data (“ultrasound data” (Lee [0077])) of a subject (“The probe 2 transmits ultrasound waves to an object 1 … and receives echo signals reflected by the object 1” (Lee [0054]); “probe 2” generates “ultrasound data” based on the waves transmitted to and reflection signals collected from the “object” (Lee fig. 1-2 and associated par.)), 5and 
an image processor (“an image processor” (Lee clm 1)) configured to extract a specified cross section (“plane” (Lee clm 1, fig. 3, 6-10 and associated par.); the various “planes” (Lee clm 1, [0023]) have been interpreted as cross sections) from the image data collected by the imager (“ultrasound data” (Lee [0077])), wherein, 

    PNG
    media_image1.png
    306
    867
    media_image1.png
    Greyscale

Figure of various cross sections detected and generated using the device taught by Lee (Lee fig. 3, modified) (also see images found in figs. 6-10)
the image processor comprises, 
10a model introducer (“an image processor” (Lee clm 1)) configured to introduce a learning model (“the image processor … automatically detects the MSP by using a machine learning technique” (Lee clm 20)) that outputs discrimination scores for a plurality of cross sectional image data (“select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes... the score may be determined by a machine learning classifier” (Lee [0128]); examiner interprets “highest or lowest score” as the output discrimination scores, derived using “machine learning classifiers” which are introduced using the “machine learning technique” employed by the “processor” (Lee clms 1, 20)), the discrimination score representing spatial or temporal proximity to the specified cross section (“a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP” (Lee [0128]-[0130]); examiner interprets the “perpendicular candidate planes” as having scores used to distinguish spatial proximity between planes, in view of image processor capable of detecting “similarity of a predetermined pattern in a predetermined region” (Lee [0130])), and
Lee clm 1)) configured to select a plurality of cross sectional images from the image data (“select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes” (Lee [0128])) and to extract the specified cross section on the basis 20of a result of applying the learning model to the cross sectional images being selected (“measure a biometric parameter by using … a machine learning classifier” (Lee [0103]) and “the image processor … automatically detects the MSP by using a machine learning technique” (Lee [0126], clm 20; also see clm 1, fig. 1, 6 and associated par.); examiner interprets “biometric parameter” as the result which is determined for a large number of images (i.e. cross sectional images) using a “machine learning classifier” via the “machine learning technique”),
but fails to teach downsizing using feature extraction of a trained model being integrated with a discrimination layer of an untrained model.
However, in the same field of endeavor, Weston teaches a medical imaging device (“directed to methods, systems and devices for knowledge discovery from data using learning machines that are provided information regarding changes in biological systems” (Weston [0050])),
having an image processor (“processor” (Weston [0019]; also see fig. 2, 4-5 and associated par.)) configured to introduce a learning model being downsized by integrating a feature extraction layer (“reducing the quantity of features to be processed using feature selection methods” (Weston [0014]); examiner interprets as downsizing via feature extraction) of a trained model (“pre-processing the data prior to using the data to train a learning machine” (Weston [0054]; also see fig. 2-5 and associated par.); reducing the dimensionality of the feature space” (Weston [0054])) with a discrimination layer of an untrained model (“test output of the trained learning machine” (Weston [0015]-[0018], fig. 2, 5 and associated par.); examiner interprets the “test output received” (Weston fig. 2) as untrained with a discrimination layer (i.e. “optimal solution” (Weston fig. 2)), and to be trained in advance (“pre-processing” (Weston [0015], [0054])) to output discrimination scores for specified data (“training output” (Weston [0015]-[0018]); “test/training output” interpreted as discrimination score).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught be Lee with the downsizing operations taught by Weston. There is a need for more automated knowledge discovery tools (Weston [0003]). Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 2 (and as best understood in view of §112 rejections to claims 1-2 above), Lee in view of Weston teach the medical imaging device according to claim 1. Lee further teaches 25the model introducer comprises, 
a model storage unit (“Memory 40” (Lee fig. 1) and associated par) configured to store a plurality of learning models prepared in response to types of the 48cross section to be extracted (“memory 40 stores various data processed by the ultrasound diagnosis apparatus … and may also store algorithms or programs which are to be executed in the ultrasound diagnosis apparatus” (Lee [0068]); the “memory” interpreted to store the Lee clm 1, fig. 3, 6-10 and associated par.)), and 
a model calling unit (“an image processor” (Lee clm 1)) configured to call learning models associated with the plurality of cross sectional images (“automatically detect the MSP by using a machine learning technique” (Lee [0022]; also see fig. 5, 10 and associated par.)) selected by the cross section extractor (“an image processor” (Lee clm 1)), out of 5the plurality of learning models (“algorithms or programs which are to be executed in the ultrasound diagnosis apparatus” (Lee [0068]) and “machine learning is a field of artificial intelligence including algorithms” (Lee [0103]); examiner interprets the “algorithms” as a plurality a learning models (i.e. “machine learning … including algorithms”)), and to pass the learning models to the cross section extractor (see flowcharts (Lee fig. 5, 10 and associated par.); examiner interprets “image processor” is in communication with the “memory” and “data acquisition unit” (Lee fig. 5 and associated par.) and passes algorithms/programs from “memory” to “processor” (Lee [0068])).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with a memory and calling function as taught by Lee. Database technology enables efficient collection and storage of large datasets, but comprehension of the information in this data is difficult (Weston [0003]). Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.

Regarding claim 3 (and as best understood in view of §112 rejection to claim 3 above), Lee in view of Weston teach the medical imaging device according to claim 1. Lee further teaches 10the cross section extractor comprises, 
a cross section selector (“an image processor” (Lee clm 1)) configured to select a plurality of cross sections (Lee fig. 3, 6-10 and associated par.) from the image data collected by the imager (“at least one measurement plane comprises at least one selected from a transthalamic plane (TTP), a transventricular plane (TVP), or a transcerebella plane (TCP)” (Lee clm 21); selection of plurality of cross sections (“at least one measurement plane”) performed using “image processor” (Lee clm 1; also see fig. 10 and associated par)), 
a cross section identifier (“an image processor” (Lee clm 1)) configured to apply the 15learning models to the cross sections selected by the cross section selector (“automatically detect the MSP by using a machine learning technique” (Lee [0022]); learning models (“machine learning technique”) are applied to a plurality of cross sections to detect the “MSP”), and 
an identification-result determiner (“an image processor” (Lee clm 1, [0103])) configured to determine a result (“a biometric parameter” (Lee [0103]) of the cross section identifier (“machine learning classifier” (Lee clm 25, [0103]) applied by “image processor” (Lee clm 1) to the cross sections (see rejections to claims 1-2 above)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the cross section extractor as taught by Lee. Such a device can allow a user Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
20	Regarding claim 4 (and as best understood in view of §112 rejection to claim 1 above), Lee in view of Weston teach the medical imaging device according to claim 3. Weston further teaches the cross section extractor (“processor” (Weston [0019], fig. 4 and associated par.)) repeats processing of the cross section selector and the cross section identifier, in response to the result from the 25identification-result determiner, (“the method advances to step 224, where the kernel selection is adjusted. Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters.” (Weston [0066]; also see clm 1), repetition indicated by “steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.)), and
the cross section selector (“processor” (Weston [0019], fig. 4 and associated par.)) changes or narrows down an area of the data targeted for selecting the 49plurality of specified data (“reducing the quantity of features to be processed using feature selection methods” (Weston [0014]); feature reduction has been interpreted as reducing the area of data targeted), at each iteration (repetition indicated by “steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the additional extractor functions and selector functions as taught by Weston. It is known that “dimensionality reduction” and can be very beneficial as both Weston [0008]). Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 5 (and as best understood in view of §112 rejection to claim 1 above), Lee in view of Weston teach the medical imaging device according to claim 1. Lee further teaches a cross section adjuster (“an image processor” (Lee clm 1)) configured 5to accept adjustment according to a user on the cross section being extracted (“user interface configured to receive a request to change a measurement plane.” (Lee [0028]); “user interface” is in communication with “image processor” and “data acquisition unit” (Lee fig. 5 and associated par.).
 but fails to explicitly teach rerunning processing in response to instruction of the adjustment.
However, in the same field of endeavor, Weston teaches the cross section extractor (“processor” (Weston [0019], fig. 4 and associated par.)) reruns a part of processing, in response to an instruction of the adjustment accepted by the cross section adjuster (“the method advances to step 224, where the kernel selection is adjusted. Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters” (Weston [0066]; also see clm 1, fig. 2-3 and associated par.), “steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.); “step 224” repeats process after selecting one or more user inputs (e.g. “kernel adjustments”)).
Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 6, Lee in view of Weston teach the medical imaging device according to claim 5. Lee further teaches a monitor (“a display” (Lee clm 1, fig. 1, 5 and associated par.)) configured to display a result the processing of the cross section extractor (Lee fig. 3, 6-10 and associated par.), wherein, 
15the monitor updates displayed details (Lee fig. 3, 6-10 and associated par.; examiner interprets the progression of cross-sectional images as updating the display), 
but fails to explicitly teach rerunning the processing.
However, in the same field of endeavor, Weston teaches 
when the cross section extractor (“processor” (Weston [0019], fig. 4 and associated par.)) reruns the processing (“steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.); see rejection to claims 4-5 above).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the monitor taught by Lee and rerunning as taught by Weston. Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 7, Lee in view of Weston teach the medical imaging device according to claim 1. Lee further teaches 20the image data collected by the imager is three-dimensional volume data (“image generator 24 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data” (Lee [0060]; also see clm 1)).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with three-dimensional volume data taught by Lee. Such a device can display images in real time (Lee [0005]), allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 9 (and as best understood in view of §112 rejection to claim 1 above), Lee in view of Weston teach the medical imaging device according to claim 1. Lee further teaches the imager is an ultrasound imager (“ultrasound transceiver” (Lee [0054])) comprising, 
a probe (“probe 2” (Lee fig.1-2 and associated par.)) configured to transmit and receive 5ultrasound signals (“The probe 2 transmits ultrasound waves to an object 1 … and receives echo signals reflected by the object 1” (Lee [0054]), and 
an image generator (“image generator” (Lee fig. 1 and associated par.) within “image processor” (Lee clm 1, fig. 1, 5 and associated par.)) configured to generate an ultrasound image by using the ultrasound signals received by the probe (“image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 10” (Lee [0057])).
Lee [0005]). Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 1010, An image processing method (“an image processor” (Lee clm 1)) for determining from imaged data (“ultrasound data” (Lee [0077])), a target cross section to be processed (“detect a mid-sagittal plane (MSP) from the volume data” (Lee clm 1)) and for presenting the target cross section (“a display configured to display the MSP image” (Lee clm 1)), comprising, 
preparing a learning model (“machine learning technique” that applies the “machine learning classifier” (Lee [0022]-[0028]) to output discrimination scores for a plurality of cross 15sectional images (“select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes... the score may be determined by a machine learning classifier” (Lee [0128]); see rejection to claim 1 above), the discrimination score representing spatial or temporal proximity to an image of the target cross section (“a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes that are perpendicular to an MSP” (Lee [0128]-[0130]); see rejection to claim 1 above), and 
obtaining by using the learning model (“detects the MSP by using a machine learning technique” (Lee clm 20); see rejection to claim 1 above), a distribution of the Lee [0128]); see rejection to claim 1 above), and
a plurality of cross sectional images and the image of the target cross section constituting the imaged data (“similarity between each of the candidate planes and a measurement plane.” (Lee [0128]); the system is interpreted as distinguishing cross sections from one another)
but fails to teach downsizing using feature extraction of a trained model being integrated with a discrimination layer of an untrained model.
However, in the same field of endeavor, Weston teaches an image processing method (“directed to methods, systems and devices for knowledge discovery from data using learning machines that are provided information regarding changes in biological systems” (Weston [0050])) trained in advance (“pre-processing” (Weston [0015], [0054]); see rejection to claim 1), wherein
the learning model is a downsized model obtained by integrating a feature extraction layer of a trained model 25that is trained in advance by using learning data (“reducing the quantity of features to be processed using feature selection methods” (Weston [0014]); examiner interprets as downsized model obtained via feature extraction, also see rejection to claim 1) of a trained model, with 51a discrimination layer of an untrained model (“test output of the trained learning machine” (Weston [0015]-[0018], fig. 2, 5 and associated par.); see rejection to claim 1), followed by retraining (“steps Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.); see rejection to claims 4-5 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Lee with the downsizing steps taught by Weston. Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 11, Lee in view of Weston teach the image processing method according to claim 10. Lee teaches selecting a plurality of cross sections from a specified area of the imaged data and obtaining a distribution of the discrimination scores of the plurality of cross 10sections being selected (“select a plane having a highest or lowest score as each of measurement planes, from among a plurality of candidate planes” (Lee [0128]); see rejection to claim 1 above),
but fails to teach the determining step repeats, and narrowing down the area at each iteration.
Weston further teaches determining the specified data repeats (“steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.); see rejection to claims 4-5 above), and 
narrowing down the area for selecting the plurality of cross sections at each iteration (“reducing the quantity of features to be processed using feature selection methods” (Weston [0014]), and (“steps 222, 224” (Weston fig. 2 and associated par.), “steps 308-311” (Weston fig. 3 and associated par.); see rejection to claims 4-5 above).  
Weston [0008]). Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.
Regarding claim 12, Lee in view of Weston teach the image processing method according to claim 10.15 
Lee further teaches the imaged data is three-dimensional volume data or time-series image data (“the image generator 24 may generate a three-dimensional (3D) ultrasound image via volume-rendering with respect to volume data” (Lee [0060]) acquired by an ultrasound imaging device (“An ultrasound diagnosis apparatus” (Lee abst., clm 1; also see fig. 1, 4-5 and associated par.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the three-dimensional volume data taught by Lee. Such a device can display images in real time (Lee [0005]), allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weston, and further in view of Buckland (US Pat. Pub. 2011/0075946 A1) (hereinafter “Buckland”).
Regarding claim 8, Lee in view of Weston teach the medical imaging device according to claim 1 and the collection of image data from the imager. However, neither reference explicitly teaches the image data collected by the imager is time-series image data.
However, in the same field of endeavor, Buckland teaches 25the image data (“three dimensional data sets” (Buckland abst., clm 1)) is time-series image data (“a first three dimensional data set obtained from the sample at a first time and a second three dimensional data set obtained from the sample at a second time” (Buckley clm 1); data is sampled at multiple times (i.e. time-series)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the time-series image data taught by Weston. Such a device can allow a user to easily and quickly measure parameters (Lee [0009]), and best enable the identification of relevant patterns (Weston [0002]), within datasets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madabhushi (US Pat. Pub. 2011/0243417 A1) teaches a method and system for detecting biologically relevant structures using Markov models.
Guyon (US Pat. Pub. 2003/0172043 A1) teaches machine learning techniques to identify patterns in biological systems.
Hu (Intl. Pat. WO 2016/092394 A1) teaches a similar application of machine learning to medical imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793